          Case 1:18-cv-11071-AKH Document 137 Filed 03/10/20 Page 1 of 2
             Case 1:18-cv-11071-AKH Document 136 Filed 03/09/20 Page 1 of 2



     COHEWIILSTEIN

    -USDC:-~ -.Y                          ,,
                                                                                           Steven   J. Toll
     DOCUME~T                              j                                             (202) 408-4646
                                                                                stoll@cohenmilstein.com
    , ELECTRONICALLY FILED 11
     DOC#:                     ,           l
l

ii
     DATE F:         ,. ·3   IL6/~ i
     Via Facsimile

     The Honorable Alvin K. Hellerstein
     United States District Court
     Southern District of New York
     40 Foley Square, Room 1050
     New York, NY 10007

            Re:      In re GreenSky Securities Litigation, 18 C iv. I
     Dear Judge Hellerstein:

           We are Co-Lead Counsel for Lead Plaintiffs Northeast Carpenters Annuity Fund, El Paso
     Firemen & Policemen's Pension Fund, and the Employees' Retirement System of the City of Baton
     Rouge and Parish of East Baton Rouge in the above-referenced action.

            We appreciate the Court' s willingness to accommodate counsel ' s scheduling conflicts by
     adjourning the parties' upcoming status conference to March 27, 2020, from March 17, 2020 (Dkt.
     No. 135). We have learned from Defendants' counsel, however, that they are unavailable on
     March 27.

             In my letter to the Court this past Friday (Dkt. No. 134), I indicated the parties were
     available for a conference on March 20. That remains true. If this date is not convenient for the
     Court, the parties suggest the morning of March 31 as an alternative date. Otherwise, the parties
     are willing to make themselves available on March 17, the date initially set by the Court.

            The parties thus request a conference with the Court on March 20, the morning of March
     31, or March 17, in that order of preference. Should the Court have questions or concerns, we are
     available to address them at the Court's convenience.




       COHEN MILSTE IN SELLERS & TOLL PLLC • 1100 New York Ave. NW• Fifth Floor• Washington, DC 20005
                                     T 202.408.4600 • cohenmilstein.com
         Case 1:18-cv-11071-AKH Document 137 Filed 03/10/20 Page 2 of 2
            Case 1:18-cv-11071-AKH Document 136 Filed 03/09/20 Page 2 of 2



COHENv11LSTEIN
    The Honorable Alvin K. Hellerstein
    March 9, 2020
    Page2


                                            Respectfully submitted,



                                            ~ffce
    cc: All counsel of record (via email)
